Citation Nr: 0702700	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
right eye blindness with light perception only due to trauma.


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from August 1964 to July 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

The veteran's right eye is blind with only light perception 
and his left eye visual acuity is between 20/20 and 20/25.   

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for right eye blindness with light perception only 
due to trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. §§ 3.383, 4.79, 4.80, 4.84, 
Diagnostic Codes 6012, 6070, Table V, 6080 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the veteran received VCAA notification for his 
claim.  The RO provided the veteran with a November 2002 
letter, notifying the veteran of what was required to 
substantiate his claim.  This letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency. He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Thus, the Board finds that VA fully notified the 
veteran of what was required to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, notice for a total disability 
rating claim required notification of the effective date 
element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, no effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records, and a VA examination.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks an initial rating in 
excess of 30 percent.  In support of his claim, the veteran 
states that glaucoma should be given a separate rating under 
Diagnostic Code 6013.  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. In a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered. In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as 'staged' ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
In this case, the disability has not significantly changed 
and a uniform evaluation is warranted.
 
The determination of whether a higher evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran has been assigned a rating under 38 C.F.R 
§ 4.84A, Diagnostic Code 6070 for his right eye.  Under 
Diagnostic Code 6070, a 30 percent rating is warranted for 
blindness in one eye, having only light perception, where 
visual acuity in the other eye is 20/40.  The best distant 
vision obtainable after correction by glasses will be the 
basis for rating visual acuity.  38 C.F.R. § 4.75 (2006).

Under 38 C.F.R § 4.84A, Diagnostic Code 6013, simple, 
primary, noncongestive glaucoma is rated based on impairment 
of visual acuity or field loss.  The minimum rating under 
this code is 10 percent.  38 C.F.R § 4.84A, Diagnostic Code 
6013 (2006).

Under 38 C.F.R § 4.84A, Diagnostic Code 6080 for evaluation 
of field vision, unilateral concentric contraction of the 
visual fields to 60 degrees but not to 45 degrees is rated as 
10 percent disabling; unilateral concentric contraction of 
the visual fields of 45 degrees but not to 30 degrees is 
rated as 10 percent disabling, or as equivalent to visual 
acuity of 20/70; unilateral concentric contraction of visual 
fields to 30 degrees but not to 15 degrees is rated as 10 
percent disabling, or as equivalent to visual acuity of 
20/100; unilateral concentric contraction of the visual 
fields to 15 degrees but not to 5 degrees is rated as 20 
percent disabling, or as equivalent to visual acuity of 
20/200; and unilateral concentric contraction of the visual 
fields to 5 degrees is rated as 30 percent disabling, or as 
equivalent to visual acuity of 5/200. 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2006).  Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) 
(2006).  Unilateral loss of temporal half is rated as 10 
percent disabling, or rated as 20/70 (6/21); and unilateral 
loss of nasal half is rated as 10 percent disabling, or as 
20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2006).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80 (2006).  

38 U.S.C.A.§ 1160 for special considerations for certain 
cases of loss of paired organs of extremities states that 
where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice connected disability not the 
result of the veteran's own willful misconduct, the Secretary 
shall assign and pay to the veteran the applicable rate of 
compensation under this chapter [38 U.S.C.S. §§ 1101 et. 
seq.] as if the combination of disabilities were the result 
of service-connected disability.   

2002 VA treatment records show a diagnosis of glaucoma.  A 
January 2003 VA treatment record shows that the veteran's 
left eye is 20/20 with correction.   

A February 2003 VA examination shows that the right eye 
vision at 0 degrees is 85 degrees; at 45 degrees is 55 
degrees; at 90 degrees is 45 degrees; at 135 degrees is 50 
degrees; at 180 degrees is 35 degrees; at 225 degrees is 6 
degrees; at 270 degrees is 10 degrees; and at 315 degrees is 
30 degrees.  A May 2003 addendum notes that the veteran's 
uncorrected and corrected vision in the service-connected 
right eye is hand motion at 6 inches.  The veteran's 
uncorrected vision in the nonservice connected left eye is 
20/200 and corrected vision is 20/25.  

In a September 2003 addendum to the February 2003 VA 
examination, the VA examiner noted that the veteran also had 
diagnoses of glaucoma and cataracts.  The examiner stated 
that the glaucoma in the right eye is related to injury 
incurred in service, but cataracts are not related to the in-
service injury.  The examiner also stated that the glaucoma 
in the right eye is a fairly mild case and is the cause of 
the peripheral constriction in the visual field; however the 
macular pigmentation, which is related to the trauma in-
service, is the cause of the central loss of field.

In the present claim, an initial rating in excess of 30 
percent for the right eye blindness with light perception 
only due to trauma is not warranted.  The veteran is 
currently evaluated under Diagnostic Code 6070, for blindness 
in one eye with light perception, where visual acuity in the 
other nonservice connected eye is 20/40.  In the present 
claim, there is no evidence that the veteran's vision is 
20/50. Rather, January 2003 records show that the corrected 
vision in the nonservice connected left eye was 20/20 and a 
May 2003 addendum to the VA examination shows that the 
corrected vision in the nonservice connected left eye is 
20/25.  

Additionally, as the veteran is currently in receipt of the 
maximum evaluation for unilateral blindness, the Board has 
considered a higher evaluation under 38 C.F.R. § 4.80 and 38 
U.S.C.A. § 1160.  Under 38 C.F.R. § 4.80, combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision unless there is an evaluation of 
enucleation or a serious cosmetic defect.  38 C.F.R. § 4.80.  
Under 38 U.S.C.A.§ 1160, the eyes will be awarded 
compensation if the veteran has suffered blindness in one eye 
as a result of service-connected disability and blindness in 
the other eye as a result of nonservice connected disability 
not the result of the veteran's own willful misconduct.  In 
the present claim, neither of these provisions applies.  The 
nonservice connected left eye is not blind.  Additionally, 
there is no medical evidence of enucleation in the service-
connected right eye noted in any medical examination.  Though 
there is evidence of macular pigmentation in the service-
connected right eye, there is neither lay nor medical 
evidence suggesting a serious cosmetic defect.  

As the veteran also has glaucoma which is related to service, 
the Board has also considered a higher rating under 
Diagnostic Code 6013.  Under Diagnostic Code 6013, glaucoma 
is rated based on impairment of visual acuity or field loss.  
As previously noted, visual acuity is rated under Diagnostic 
Code 6070 and a rating in excess of 30 percent based on these 
criteria is not warranted. Additionally, a rating in excess 
of 30 percent for field loss, under Diagnostic Code 6080, is 
also not warranted.  As the August 2003 VA addendum to the 
February 2003 VA examination specifically stated that only 
the glaucoma in the right eye was due to the trauma in-
service, only ratings for unilateral impairments under 
Diagnostic Code 6080 are applicable.  As there are no ratings 
for unilateral impairment of field vision higher than 30 
percent and only the right eye is service connected, the 
veteran cannot receive a rating in excess of 30 percent under 
Diagnostic Code 6080.  Regardless, 38 C.F.R. § 4.80 limits 
the evaluation to a 30 percent disability rating.  See 38 
C.F.R. § 4.80. 

Finally, the Board notes that the veteran's argument that he 
should be assigned a separate rating for glaucoma.  However, 
the Board finds that a separate rating for glaucoma is not 
warranted in addition to the rating already assigned under 
Diagnostic Code 6070.  According to Diagnostic Code 6013, 
glaucoma is rated based on impairment of visual acuity or 
field loss.  In the present claim, the veteran's visual 
acuity or field loss are already rated under the 30 percent 
rating assigned under Diagnostic Code 6070.  A separate 
rating for glaucoma, therefore,  would constitute pyramiding, 
which is to be avoided.  See 38 C.F.R. § 4.14 (2006) (the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided).  As any separate 
rating for glaucoma would constitute pyramiding as it would 
rate the duplicative or overlapping symptomatology of visual 
acuity, already rated under Diagnostic Code 6070, a separate 
rating for glaucoma is not warranted.  See 38 C.F.R. § 4.80, 
see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Board notes the obvious sincerity of the veteran's belief 
in the merits of his claim; however, unsupported by medical 
evidence, his personal beliefs, however sincere, cannot form 
a factual basis for granting a claim requiring medical 
determinations. See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to the service-connected 
right eye blindness with light perception.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Additionally, the Board notes that the veteran is 
also receiving special monthly compensation based on the Loss 
of Use of one eye.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a rating in 
excess of 30 percent for right eye blindness with light 
perception.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 30 
percent is not warranted. 


ORDER

An initial rating in excess of 30 percent for right eye 
blindness with light perception only due to trauma is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


